Title: To Thomas Jefferson from Robley Dunglison, 18 November 1825
From: Dunglison, Robley
To: Jefferson, Thomas


                        Dear Sir,
                        
                            University of Virginia
                            Nov. 18th 1824
                    I do not recollect the compromise to which you allude in your letter of yesterday—I well recollect your proposition on the subject, but it was waved, not agreed to, by me, as a proof of which I may state that I have not kept any account whatever against you.You will therefore do me the kindness to suffer the trifling attendance I have paid you, since the conversation to which you allude, to be placed upon the same footing as that before it, and I shall esteem myself sufficiently renumerated in having been, in the smallest respect, able to administer to your relief.Accept  Sir, my congratulations on your present state of improved health, and believe me,with the greatest respect, Your obedient Servant
                        Robley Dunglison